J-S24012-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                :   IN THE SUPERIOR COURT OF
                                            :   PENNSYLVANIA
             v.                             :
                                            :
RICHARD ALLEN HAINLEY,                      :
                                            :
                   Appellant                :   No. 1202 MDA 2015


            Appeal from the Judgment of Sentence January 25, 2012
               In the Court of Common Pleas of Lebanon County
               Criminal Division at No(s): CP-38-0001662-2010

BEFORE: GANTMAN, P.J., BOWES and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                            FILED JUNE 16, 2016

        Richard Allen Hainley (“Hainley”) appeals from the judgment of

sentence entered following his conviction of two counts of involuntary

deviate sexual intercourse (“IDSI”), and one count each of indecent assault

and endangering the welfare of children.1 We affirm.

        In an Opinion filed on August 28, 2012, the trial court summarized the

factual history underlying the instant appeal.       See Trial Court Opinion,

8/28/12, at 3-8.    We adopt the trial court’s recitation of the facts for the

purpose of this appeal. See id.

        Following a bench trial, Hainley was found guilty of the above-

described charges. On January 25, 2016, the trial court sentenced Hainley

to an aggregate prison term of 10-25 years. Hainley filed a post-sentence




1
    See 18 Pa.C.S.A. §§ 3123, 3126, 4304.
J-S24012-16


Motion, which the trial court denied. Thereafter, Hainley timely filed a direct

appeal of his judgment of sentence.

         On appeal, Hainley challenged, inter alia, his jury trial waiver colloquy

as inadequate.       The trial court conceded that there was no evidence of

record regarding Hainley’s waiver colloquy. Trial Court Opinion, 8/28/12, at

15. As a result, a panel of this Court vacated the trial court’s Order denying

Hainley’s post-sentence Motion, and remanded the case for an evidentiary

hearing as to whether Hainley’s jury trial waiver was knowing and intelligent.

Commonwealth v. Hainley, 75 A.3d 554 (Pa. Super. 2013) (unpublished

memorandum at 14-15).            Thereafter, the Pennsylvania Supreme Court

denied Hainley’s Petition for allowance of appeal.          Commonwealth v.

Hainley, 83 A.3d 167 (Pa. 2013).

         On remand, the trial court conducted an evidentiary hearing as to

whether Hainley had knowingly and intelligently waived his right to a jury

trial.   In an Opinion and Order entered on June 12, 2015, the trial court

found that counsel for Hainley had, in fact, obtained a written jury trial

waiver colloquy from Hainley, and that an oral colloquy had taken place.

Trial Court Opinion, 6/12/15, at 17.       The trial court ultimately found that




                                     -2-
J-S24012-16


Hainley had knowingly and intelligently waived his right to a jury trial. Id.

at 19.   Accordingly, the trial court again denied Hainley’s post-sentence

Motion. Id. Hainley subsequently filed the instant timely appeal, followed

by a court-ordered Pa.R.A.P. 1925(b) Concise Statement of matters

complained of on appeal.

      Hainley presents the following claims for our review:

      I. Was the holding of an evidentiary hearing, after the 120 day
      time period for holding such a hearing, legal[,] and did the [trial
      court] err in holding the hearing and, furthermore, did a prior
      Superior Court panel err in remanding the matter to the [trial
      court] for a hearing?

      II. Is [Hainley] entitled to a new trial where his purported waiver
      of [a] jury trial was not made in a knowing, intelligent and
      voluntary fashion[,] and where the trial record reflects that no
      colloquy of [Hainley] was undertaken by the Commonwealth or
      the [trial court], and where the [t]rial [c]ourt has conceded that
      there is no supporting documentation at all of [Hainley’s]
      waiver?

      III. Is [Hainley] entitled to an arrest of judgment on all
      charges[,] as the evidence is insufficient to sustain the verdict?

      IV. Is [Hainley] entitled to a new trial[,] as the verdict is not
      supported by the greater weight of the evidence?

Brief for Appellant at 3 (emphasis in original).

      Hainley first claims that a panel of the Pennsylvania Superior Court

erred by remanding the matter for an evidentiary hearing as to whether he

had waived his right to a jury trial. Id. at 21. Hainley contends that this

Court erred when it ruled “that a hearing should occur, and especially erred

if [the Court was] holding that the Commonwealth was, indeed, entitled to



                                   -3-
J-S24012-16


an evidentiary hearing.” Id. (emphasis in original). According to Hainley,

this Court’s ruling would, in effect, extend the post-sentence motion time

limit beyond 120 days, and the Court has no authority to do so. Id. at 21-

22.

      “It is axiomatic that a three-judge panel is bound by previous panel

opinions[,] unless overruled by this Court sitting en banc, our Supreme

Court, or the United States Supreme Court.” Commonwealth v. Pepe, 897

A.2d 463, 465 (Pa. Super. 2006) (citation omitted).       Because we cannot

reconsider the propriety of this Court’s prior Order, we cannot grant Hainley

relief on this claim. See id.

      Hainley next challenges the trial court’s determination that he

knowingly and voluntarily waived his right to a jury trial. Brief for Appellant

at 25. According to Hainley, the record developed at the evidentiary shows

that there was no oral or written colloquy at the time he purportedly waived

his right to a jury trial. Id.   In addition, Hainley argues, the record does

not support the prosecutor’s claim that there was, in fact, a colloquy.    Id.

Hainley directs our attention to the testimony of his counsel, Allan L.

Sodomsky, Esquire (“Attorney Sodomsky”).        Id. at 27-28.    According to

Hainley, Attorney Sodomsky never asked Hainley whether he “wanted” a

jury trial.   Id. at 27.   Further, Hainley points out Attorney Sodomsky’s

testimony that he was uncertain whether he had clearly explained the

differences between a bench and jury trial to Hainley. Id. at 28. Hainley



                                  -4-
J-S24012-16


also directs our attention to Attorney Sodomsky’s testimony that, while he

explained “all that stuff” to Hainley, Attorney Sodomsky did not believe that

written documents were necessary, as they were repetitive. Id.

      In addition, Hainley relies upon the testimony of Arthur Guistwite

(“Guistwite”), who testified that he never saw Attorney Sodomsky give

Hainley an explanation of the rights that Hainley would relinquish upon

proceeding to a bench trial.    Id.   According to Hainley, Guistwite testified

that, “[w]hile counsel explained that there would not be twelve jurors, he did

not explain the differences in how a judge or a jury might reach and return a

verdict.” Id. Hainley further relies on Guistwite’s testimony that he did not

see any forms that Hainley would have filled out. Id.

      Hainley also directs our attention to his own testimony, in which he

acknowledged that the idea of a bench trial was first discussed with him on

the first day of trial. Id. at 29. Hainley points out his testimony that, while

he wanted a jury trial, he was “scared,” and “went along with his attorney.”

Id.   According to Hainley, “he did not sign any waiver forms, nor was he

questioned by the [trial court] on the waiver.”     Id.   Hainley argues that,

reading the testimony of all of the witnesses as a “totality,” the record

supports his claim that he did not knowingly, intelligently or voluntarily

waive his right to a jury trial. Id. at 32.

      Waiver of the right to a jury trial is governed by Pa.R.Crim.P. 620:

      In all cases, the defendant and the attorney for the
      Commonwealth may waive a jury trial with approval by a judge


                                   -5-
J-S24012-16


      of the court in which the case is pending, and elect to have the
      judge try the case without a jury. The judge shall ascertain from
      the defendant whether this is a knowing and intelligent waiver,
      and such colloquy shall appear on the record. The waiver shall
      be in writing, made a part of the record, and signed by the
      defendant, the attorney for the Commonwealth, the judge and
      the defendant’s attorney as a witness.

Pa.R.Crim.P. 620.   The colloquy conducted by the trial court must apprise

the defendant of the following essential elements of a trial by jury: that the

jury would be selected from members of the community; that the verdict

must be unanimous; and that the defendant would be allowed to participate

in the selection of the jury.    Commonwealth v. Shablin, 524 A.2d 511,

513 (Pa. Super. 1987).        In deciding whether a jury waiver is valid, we

employ a totality of the circumstances analysis that examines, among other

things,   the   extent   to     which   counsel   and     client   discussed   the

waiver. Commonwealth v. O'Donnell, 740 A.2d 198, 219 (Pa. 1999);

Commonwealth v. DeGeorge, 485 A.2d 1089, 1091 (Pa. 1984).

      Applying the totality of the circumstances test in the instant case, the

record supports the trial court’s analysis and determination that Hainley’s

waiver was knowing, voluntary and intelligent.          See Trial Court Opinion,

6/12/15, at 4-19. We agree with the sound reasoning of the trial court, and

affirm the trial court’s resolution of this claim on the basis of its June 12,

2015 Opinion. See id. We additionally observe the following.

      Hainley points out the trial court’s repeated references to the PCRA,

and argues that the trial court applied the wrong standard when addressing



                                   -6-
J-S24012-16


his jury trial waiver. Brief for Appellant at 34-35. Our review of the trial

court’s Opinion discloses that the trial court improperly referred to the

hearing on remand as a “PCRA” proceeding. See, e.g., Trial Court Opinion,

6/12/15, at 6-7 (citing to the “PCRA Hearing”), 10 (referring to testimony at

the “PCRA hearing”).        Notwithstanding, it is clear from the trial court’s

Opinion that it applied the appropriate burden of proof and law in addressing

Hainley’s claim.      See id. at 4 (applying a totality of the circumstances

standard in determining whether the waiver is valid), 4-5 (stating that it is

the Commonwealth’s burden to affirmatively establish a jury trial waiver), 18

(stating that the Commonwealth “has fulfilled its burden of proving a

knowing and voluntary waiver on the part of [Hainley].”). Accordingly, the

trial court’s mischaracterization of the hearing does not entitle Hainley to

relief.

          In his third claim, Hainley challenges the sufficiency of the evidence

underlying his verdict.     Brief for Appellant at 40.   Hainley points out that

“[n]o one was present when the child was allegedly touched by [Hainley].”

Id. Therefore, Hainley argues, the testimony of the other witnesses “is only

as reliable as the young child in the instant matter.” Id. Hainley directs our

attention to alleged contradictions in the child’s testimony, and observes

that the child failed to report the March 2009 incident until October 2010.

Id.       Hainley also details incidents involving the child’s mother, who,

following their breakup, allegedly stalked Hainley, his girlfriend and his



                                     -7-
J-S24012-16


associates. Id. at 40-41. Hainley further asserts that there is no evidence

of a change in the child’s behavior immediately following the first incident.

Id. at 43.    Accordingly to Hainley, “at the end of the day, all that the

Commonwealth can produce is the bald allegations of the child.” Id.

     In reviewing a challenge to the sufficiency of the evidence,

     “we must determine whether the evidence admitted at trial, and
     all reasonable inferences drawn therefrom, when viewed in a
     light most favorable to the Commonwealth as verdict winner,
     support    the   conviction  beyond      a   reasonable     doubt.”
     Commonwealth v. Brown, 2012 PA Super 150, 52 A.3d 320,
     323 (Pa.Super. 2012). Critically important, we must draw all
     reasonable inferences from the evidence in favor of the
     Commonwealth as the verdict-winner.           Commonwealth v.
     Hopkins, 2013 PA Super 122, 67 A.3d 817, 820 (Pa.Super.
     2013). “Where there is sufficient evidence to enable the trier of
     fact to find every element of the crime has been established
     beyond a reasonable doubt, the sufficiency of the evidence claim
     must fail.” Brown, supra at 323. Of course, “the evidence
     established at trial need not preclude every possibility of
     innocence and the fact-finder is free to believe all, part, or none
     of the evidence presented.” Id.

     The Commonwealth can meet its burden “by wholly
     circumstantial evidence and any doubt about the defendant’s
     guilt is to be resolved by the fact[-]finder unless the evidence is
     so weak and inconclusive that, as a matter of law, no probability
     of fact can be drawn from the combined circumstances.” Id. It
     is improper for this Court “to re-weigh the evidence and
     substitute our judgment for that of the fact-finder.”          Id.
     Additionally, “the entire record must be evaluated and all
     evidence actually received must be considered.” Id.

Commonwealth v. Watley, 81 A.3d 108, 113 (Pa. Super. 2013).

     In its August 28, 2012 Opinion, the trial court addressed Hainley’s

challenge to the sufficiency of the evidence, and concluded that it lacks

merit. See Trial Court Opinion, 8/28/12, at 9-12. We agree with the sound


                                 -8-
J-S24012-16


reasoning of the trial court, and affirm on the basis of its Opinion with regard

to this claim. See id.

       In his fourth claim, Hainley challenges the verdict as against the

weight of the evidence. Brief for Appellant at 46. In support, Hainley states

that

       what the case comes down to is the child’s testimony versus
       [Hainley’s] testimony; [Hainley’s] lack of prior inculpatory
       statements; the gross lack of corroborating evidence; and the
       seemingly complete support of the community, all attesting to
       the good character of [Hainley].

Id. at 46-47. Hainley points out the context of the child’s first allegation of

abuse.    Id. at 48.     According to Hainley, at the time of the child’s first

allegation, she was being “chastised by her mother for inappropriate

behavior.”    Id.   Hainley posits that, “in order to deflect her mother’s

disapproval[, the child] made up a story that would upset her mother and

defect her mother’s anger elsewhere.” Id.

       A motion for a new trial based upon a claim that the verdict is against

the weight of the evidence is addressed to the discretion of the trial court.

Commonwealth v. Clay, 64 A.3d 1049, 1054-55 (Pa. 2013).

       A new trial should not be granted because of a mere conflict in
       the testimony or because the judge on the same facts would
       have arrived at a different conclusion. Rather, the role of the
       trial judge is to determine that notwithstanding all the facts,
       certain facts are so clearly of greater weight that to ignore them
       or to give them equal weight with all the facts is to deny justice.
       It has often been stated that a new trial should be awarded
       when the jury’s verdict is so contrary to the evidence as to shock
       one’s sense of justice and the award of a new trial is imperative
       so that right may be given another opportunity to prevail.


                                    -9-
J-S24012-16



Id. at 1055 (citations and internal quotation marks omitted). Our standard

of review of a weight claim is distinct from the standard of review applied by

the trial court:

      Appellate review of a weight claim is a review of the exercise of
      discretion, not of the underlying question of whether the verdict
      is against the weight of the evidence. Because the trial judge
      has had the opportunity to hear and see the evidence presented,
      an appellate court will give the gravest consideration to the
      findings and reasons advanced by the trial judge when reviewing
      a trial court’s determination that the verdict is against the weight
      of the evidence. One of the least assailable reasons for granting
      or denying a new trial is the lower court’s conviction that the
      verdict was or was not against the weight of the evidence and
      that a new trial should be granted in the interest of justice.

Id. (citations omitted) (quoting Commonwealth v. Widmer, 744 A.2d 745,

753 (Pa. 2000)).

      In its August 28, 2012 Opinion, the trial court addressed Hainley’s

claim and concluded that it lacks merit. See Trial Court Opinion, 8/28/12, at

13-14. Upon our review of the record, we discern no abuse of discretion by

the trial court in this regard. Accordingly, we affirm on the basis of the trial

court’s Opinion with regard to this claim. See id.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/16/2016


                                 - 10 -
                                                                                                                      Circulated 05/19/2016 02:56 PM




                                                                         ....,.....::.'ii-"°'

                 IN THE COURT OF COMMON PLEAS OF LEBANON COUNTY
                                                                                                                                        ,  ...... ,..)
                                   PENNSYLVANIA                                                                                         -:. ~;




                                            CRIMINAL DIVISION                                                                       ,            ,
                                                                                                                                    , ,,                 , ..


COMMONWEALTH OF PENNSYLVANIA                                                                          NO. 1662-2010              .. ,., ....
                                                                                                                                 ·--        ,l



                                                                   .   .
                                                                       ~ • .... ,,~;··
                                                                                                                                (           ::
         v.                                                                                                                                                     _)

                                                                                                                               ........ -·


RICHARDALLEN HAINLEY


APPEARANCES:

COURTNEY HAIR, ESQUIRE                                                      FOR THE COMMONWEALTH
ASSISTANT DISTRICT ATIORNEY

DAVID RUDENSTEIN, ESQUIRE                                                    FOR RICHARD ALLEN HAINLEY

OPINIION, TYLWALK, P.J., JUNE 11t2015.

          Defendant was charged with two counts of Involuntary Deviate Sexual

Intercourse, one count of Indecent Assault, and one count of Endangering the

Welfare of Children.1 He was scheduled for a jury trial to be held during the
                                                           .               -:.,;;,·.;"'~~




October 3, 2011 Criminal Jury Trial term. After he appeared for the Call of the List

on October 3, 3011, his jury trial was scheduled for October 5, 2011.


           On October 3, 3011, defense counsel, Allen Sodomsky, Esquire
                                                  'i;.,.
                                                                                                r~-
{"Sodomsky"} notified the Court and the Commonwealth that Defendant might

1
    18 Pa.C.S.A. §3123, 18 Pa.CS.A. §3126, and 18 Pa.CS.A. §4304, respectively.

                                                               1
desire to proceed with a bench trial rather than a jury trial. After being given time
                                       ···•              ...~.K/:'-~




for consultation with Defendant, Sodomsky reported back to the Court that

Defendant preferred a bench trial. The Commonwealth attorney, Megan Ryland-

Tanner, Esquire ("Ryland-Tanner") indicated that she would not object only if the
                                                    .. ~.;:"'··-·....-,,.;·•

bench trial took place on October 5, 2011. Despite the fact that bench trials are

not normally conducted during Criminal Jury Trial Term, we agreed to conduct

Defendant's bench trial on that date. After the bench trial, we found Defendant
                                                                  •'.!:'"''""'


guilty of all charges by Order issued October.,6, 2011. On January 25, 2012, we

 sentenced Defendant to eleven (11)to twenty-five (25) years and provided him

 with notice of his Megan's Law registration requirements. On February 1, 2012,

 Defendant filed a Post-Sentence Motion challenging the sufficiency and weight of

 the evidence, the admission of testimony from the Tender Years hearing and the

 validity of his waiver to his right to a jury trial.

        Both parties filed their Briefsand our.decision was due June 14, 2012. In its

 Brief, the Commonwealth sought a hearing on the issue of Defendant's waiver to

 have a jury trial due to the absence of any documents or indication of an oral

 colloquy of Defendant's waiver in the record.                  making our determination.     Because we were beyond the time limit for rendering

our decision, Defendant objected to the scheduling of the hearing and instead

notified   this Court of his intention    to file a Notice of Appeal.                 (See Case

Correspondence dated June 11, 2012) Hence, we entered an Order on June 14,

2012 deeming the Post-Sentence Motion denied by operation of law. Defendant

filed a Notice of Appeal to the Superior Court of Pennsylvania on June 29, 2012.

On August 28, 2012, we issued an Order and Opinion in which we recommended

to the Superior Court that the matter be remanded on the waiver issue so that we
                                      .          ..,.;;~      With regard to a criminal defendant's waiver of his right to a jury trial, Pa.R.


Crim. P. 620 provides:

      Rule 620. Waiver of Jury Trial


      In all cases,the defendant and the attorney for the Commonwealth may
      waive a jury trial with approval by a judge of the court in which the case is
      pending, and elect to have the judge try the casewithout a jury. The judge
      shall ascertain from the defendant whether this is a knowing and intelligent
      waiver, and such colloquy sh-all appearon the record. The waiver shall be in
      writing, made a part of the record, and signed by the defendant, the
       attorney for the Commonwealth, the judge, and the defendant's attorney
       as a witness.


 Pa.R.Crim.P.620. In Commonwealth v. Foreman, 797 A.2d 1005 (Pa. Super.
                                                 . .:~'

 2002), the Court explained:

              The colloquy conducted by the trial court must apprise the defendant
       of the following essential elements of a trial by jury: that the jury would be
       selected from members of the community, that the verdict must be
       unanimous, and that the defendant would be allowed to participate in the
       selection of the jury. Commonwealth v. Shablin~ 362 Pa.Super.289, 524
       A.2d 511 (1987). Our Supreme Court ruled that in deciding whether a jury
       waiver is valid, we must employ a totality of the circumstances analysis
       which examines, among other things, the extent to which counsel and
       client discussedthe waiver. Commonwealth v. DeGeorge, 506 Pa. 445, 449,
       485 A.2d 1089, 1091 (1984). Therefore, we are compelled to go beyond the
       colloquy and examine the record as a"whole and the circumstances
       surrounding Appellant's waiver of his right to a jury trial in order to
       determine whether that waiver was voluntary. Id.



 797 A.2d at 1015. The waiver of a jury trial is a personal right of the accused.The

                                            4
prosecution has the burden of affirm'atively establishing waiver. Commonwealth

v. Morin, 383 A.2d 832 {Pa. 1978). The basic ingredients of a jury trial,

understanding of which are necessaryto a knowing and intelligent waiver, are the

requirements that the jury be chosen from the community, that the verdict be

unanimous, and that the defendant be allowed to participate. Commonwealth v.

Williams, 447 A.2d 963, 301 Pa.Super, 271, {Pa. Super. 1982). Such a waiver is to

be approved by the court. Before it rnay be said that defendant has knowingly and

intelligently waived the right to a jury trial, the on-the-record colloquy must show

that the defendant fully comprehended the~sJgnificanceof the right being waived.

Id.        If the record is insufficient, the trial court may conduct an evidentiary

 hearing to determine whether the totality of the circumstances indicates that

 Defendant's waiver of trial by jury was knowing and intelligent. Commonwealth

 v. DeGeorge, 485 A.2d 1089, 1091 (Pa. 1984}.2

           Sodomsky testified that prior to listing this case for trial, he had numerous

 lengthy meetings with Defendant and his family in his law office. He explained

 that during those meetings, they discussedwhether Defendant should opt for a


 2
     In DeGeorge, the record contained only a document signed by Defendant which indicated that he "pleads not
 guilty and ... waives a jury trial and elects to be tried by a judge without a jury." Finding that it had no way to
 determine the validity of the waiver, the Supreme Court of Pennsylvania remanded the case to the trial court for
 an evidentiary hearing to determine whether the 'waiver was knowing and intelligent.

                                                             5
jury trial or a bench trial.   Sodomsky explained that over the course of his twenty-

three-year practice in criminal law, he had developed a standard speech regarding

the details and attributes of both jury trials and bench trials and that he gave this

speech to Defendant.       He testified that he "absolutely" advised Defendant of the

differences between the two types of proceedings, his rights regarding a jury trial,

and how a jury trial worked       (N.T. PCRA Hearing, 7 /17 /14 at 11-12) He informed

 Defendant that a unanimous decision of twelve people was necessary for a jury's

 verdict, that there existed the possibility of a hung jury, and that with a bench

 trial, only the decision of the one judge was.necessary.                 He indicated to Defendant

 that emotion would not be a factor with a bench trial. Sodomsky noted that

 Defendant seemed to have no difficulty comprehending this information                     and that

 he never indicated that he did not understand.anything.
                                                  ,.,_.,,,,,.,-·
                                                                           Sodomsky stated his

 opinion that Defendant was very intelligent and had often "called the shots"

 throughout trial preparation. (N.T. PCRA Hearing, 7/17 /14 at 12) Sodomsky had

 explained to Defendant that there ".Yas a good chance of getting "level footing" if
                                                            . . . . ...


 the case was assignedto a certain Courtroom. (N.T. PCRA Hearing, 7 /17 /14 at 21)

         Sodomsky explained that the decision whether to proceed with a jury trial

 or a bench trial was a tactical decision. Becauseall judges are different, he could

  not give a good opinion about which was best until he knew which Lebanon
                                              6
County judge would be assigned to the case. Due to Lebanon County procedure,

he would not know which Judge would hear the case until the morning of October

3, 2011 after Call of the List. He explained that he was prepared to select a jury

and proceed with a jury trial until that tlme.r"

          Sodomsky explained that once he learned which Judge would preside over

Defendant's case on October 3, 2011, he discussed with Ryland-Tanner and the

Court the possibility of having a bench trial. ... .He felt that the assigned Judge

would give Defendant "a fair shake." The Court gave him some time to discuss

this possibility with Defendant. Sodomsky discussed this option with Defendant

 outside of the Courtroom.              Sodomsky recalled that his employee, Robin Wertz,3
                                                               '"',, ......... 41'




 Defendant, and Defendant's girlfriend, mother and two sisters were involved in

 the conversation. Sodomsky advised Defendant that he believed a bench trial

 was in his best interest. This opinion was based on a consideration of the nature

 of the sex charges and the type of evidence which would be presented by the

 Commonwealth, which included the testimony of the young female victim.

 Sodomsky believed that if the evidence was believed, it was sufficient to

 substantiate a verdict in favor of the Commonwealth. Defendant and his family


 3
     Wertz was Sodomsky's office manager and a jury consultant who was there to help him pick a jury for
 Defendant's case.

                                                           7
had a lot of questions. Sodomsky and Wertz answered all of their questions.

Defendant told Sodomsky that he wanted the best chance at being found not
                                                    "·-.-~"---


guilty. Sodomsky insisted that he again went over with Defendant the differences

between a jury trial and a bench trial and the rights he would give up by

proceeding with a bench trial at that time. Sodomsky also insisted that the

ultimate decision to proceed with a bench trial was made by Defendant.

      Once Defendant had indicated his decision to proceed with a bench trial,

Sodomsky believed that he obtained the paperwork for Defendant's written

waiver. Although he did not know who routinely filled out the paperwork for

such waivers, he noted that he would have had Defendant sign the written waiver

 form on that morning. He did not have a copy of the written waiver in his own

 file, noting that he would not have kept a copy. of the form. He knew that the

 written form was required. He noted that prior to that time, he had arranged jury

 trial waivers for clients in Lebanon County many times and that he would have

 obtained the written form in this case. He also believed that the judge conducted

 oral questioning regarding the waiver in Court; however, he had no specific

 recollection of the questions asked and was not sure whether the Court's

 discussion was recorded.           ··,.,,. .




                                                8
      Sodomsky further noted that Defendant appeared to be nervous on the

morning of the bench trial. He never asked Sodomsky about the lack of a jury at

the Tender Years Hearing which preceded th·;~rial or prior to or during the bench

trial itself. Sodomsky insisted that had Defendant ever indicated to him that he

wanted a jury trial, even after the proceedings had begun, he would have

immediately stopped the proceedings and related that information to the Court.

Defendant never told him that he did not want a bench trial.

       Robin Wertz ("Wertz"), Sodomsky's office manager and jury consultant,

testified that she had been involved with Defendant's case since the point when

their office received discovery a number of months prior to the trial date. She

 had been present during the meetings at Sodomsky's law office and was involved

 in discussions with Sodomsky and Defendantabout                              whether to have the case
                                                      ......,.{.r""




 decided by a judge or a jury. She remembered Sodomskytelling Defendant about

 how a jury trial was conducted and explaining the differences between a jury trial

 and a bench trial. Although she kn~w that this could be an emotionally-charged
                                                        ..   ,,,.~,. :~-~~'


 case due to the nature of the charges and the testimony of the little girl, she

 never advised against having a jury trial.

       Wertz was present at Court on October 3, 2011 to help Sodomsky with jury
                                      .,,..,;;:




 selection. She testified that when Sodomsky came out of the Courtroom, he was
                                                  9
pleased with the Courtroom assignment. She and Sodomsky discussed the

possible emotional impact the testimony of the young female victim might have

on a jury and discussed the option of proceeding with a bench trial with

Defendant and his family members. Sodomsky went over with Defendant and his

family members the differences between the two proceedings, the fact that

Defendant had the right to pick a jury and proceed with a jury trial, and how that

whole process would work. Sodornskv indicated to the group that he felt the

assignedJudge would keep emotion out of his decision and would pay attention

to the facts. Wertz did recall Sodornskv explaining to Defendant the difference

 between a bench trial and a jury trial and emphasizing to him that he had the

 right to go before a jury. Sodomsky never told Defendant that he had already

 decided to proceed with a bench trial. Wertz heard Defendant say that he would

 go with a bench trial.                                 ,,..;;;:•·




       Ryland-Tanner,the Commonwealth attorney who prosecuted this case, also

 testified at the PCRA hearing. Ryland-Tanner explained that on the morning of

 October 3, 2011, Sodomsky approached her about the possibility of having a

 bench trial. Ryland-Tanner indicated that this was the first time Sodomsky

 mentioned having a bench trial in this case. When Sodomsky told her that

. Defendant desired a bench trial, she told him that she would not object as long as
                                     ~-   10   ····,~.-:J"'-',.,.~··
the bench trial could be conducted during thaftrial week. She recalled that

Sodomsky handed her a completed, signed, and initialed waiver form. She also

recalled the judge engaging Defendant in an oral colloquy and that once that was

completed, Defendant indicated hewlshed towaive his right to a jury trial.

Ryland-Tanner also testified that during the Tender Years Hearing, bench trial and

Sentencing, she never heard Defendant say anything about wanting a jury trial.

Ryland-Tanner recalled that Defendant had testified during the bench trial and
                                                -x-'




 never indicated any concerns or confusion about the process. Also, after

 Sentencing, Defendant voiced no concerns when the Court asked him if he had

 any problems or concerns with his legal representation.

       On cross-examination, Ryland Tanner admitted that neither the written

. waiver nor the oral colloquy appear in the record of this case. However, she

 noted that this was an uncommon situation and that she would not have
                                                       .......... . .

 proceeded to a bench trial without   a waiver.            She indicated that she had searched

 her file, had called Sodomsky about getting a copy of the waiver, had checked the

 Clerk of Courts file, and had looked for a transcript of the oral colloquy.

       When asked whether anything out of          ih; ordinary had occurred in Court on
 October 3, 2011, Ryland-Tanner noted that there were no other people present in

 the Courtroom during the Court's oral colloquy. She could not recall whether a
                                           11
member of the Clerk of Court's office or a stenographer were still present at that

                                         "'--
point as the Courtroom had already been cleared out after Call of the List was

over. Ryland-Tannerspecifically recalled being handed the written waiver and it

going up to the Judge. She specifically remembered the conversation going back

and forth between the Judge and Defendantand that once that conversation was

completed, the Judge told those present that he would see them in a couple of

days. Ryland-Tanner was adamant that she would not have proceeded to a bench

trial without ensuring that a written waiver ,,.had.
                                                ,,...,;;;~"'/
                                                              been obtained.

       Marian Hainley, Defendant's mother, also testified at the hearing. She

 explained that she had helped her son obtain the services of Sodomsky and that

 she had gone to Sodomsky's office with her son to discussthe case on two or
                                            ~·.




 three occasions. She claimed that she never heard any discussion of the choice

 between a jury and a judge trial or how a jury trial would be conducted.

        Mrs. Hainley had also been present on October 3, 2011. She recalled that

 Sodomsky came out of the Courtroom and said "we got the judge we wanted,"

 but did not explain what he meant by that statement. When he said he wanted

 to go with a bench trial, she and Defendant both told him "no."               After that,

 Sodomsky left them and returned to the Courtroom. She did not go into the

 Courtroom. She never saw her son sign any form and she did not remember the
                                                  12
Judge asking him any questions about whether he wanted a jury trial. On the

date of trial, she remembered that she and her son came with the assumption

that Sodomsky would be picking jurors, When she asked Sodomsky what was
                                                      ,~,'t      Defendant claimed that he only realized that he wasn't having a jury trial on

October 5, 2011 when the bench trial began and he saw that there was no jury.

When he asked Sodomsky what was going on, Sodomsky responded that they
                                                      .-,:""'*"
                                               ,. __ .. r:~ •




were having a bench trial. Defendant explained that at that point he was scared

and intimidated and that he just went along with whatever his attorney told him

to do. He insisted that he was never given any form to sign about his jury trial

rights and that the Judge never questioned him about whether he wanted a jury

trial or a bench trial. He explained that he felt Sodomsky had forced him into

going forward with the bench trial.

       Arthur Geistwhite, Defendant's brothe.';:in-law was the final witness to

testify at the hearing. He had been present at one of the office meetings and did

 not recall having any discussions regarding judge versus jury trial at that time. He

 was also present outside the Courtroom on October 3, 2011 with his wife and

 Defendant's girlfriend and other family members during the conversation with

 Sodomsky. He testified that he had also expected Defendant to have a jury trial,

 but Sodomsky said that Defendant had the opportunity to have a bench trial

 instead and that he recommended the bench trial. He testified that Sodomsky did

 not have any discussion about what rights Defendant would be giving up.

 However, he recalled him talking about selecting twelve jurors from the
                                          14
community and that Defendant would not do that at a bench trial. He did not

explain anything about how the Judge would reach his verdict. He never saw

Sodomsky give Defendant any forms to sign or have him go into the Courtroom.
                                     "''.", ..:.. ·

                                            15
      We find Sodomsky's testimony of his actions in this regard to be credible. A
                                                      ..,;~;;.;,,·-
                                                "'" . -

PCRA court may rely upon a trial counsel's description of his usual practices and

procedures as circumstantial evidence of his having acted in compliance with

constitutional minimums in a particular case. See, Commonwealth v. Basemore,

744 A.2d 717, 736, n. 19 (Pa. 2000); Commonwealth v. Dupert, 725 A.2d 750, 755

(Pa. 1999). A trial counsel's lack of recollection regarding specifics of a case in a

PCRA proceeding is not contradictory to testimony that he performed certain acts

on behalf of his client. See, Commonwealthv.
                                           °Chmiel, 30 A.3d 1111 (Pa. 2011).

Here, Sodomsky testified that he understood that the written waiver was

 required and that he routinely had his clients execute that form when waiving a

 right to a jury trial in Lebanon County. He noted that since this form was

 required, he would have ensured that Defendant executed one. We believe this

 testimony of his normal procedure is indicative that he proceeded in this manner

 in this case.

        Also, although Sodomsky was unable to recall the specific details of

 Defendant's execution of the written form, he was confident that Defendant had           I




 in fact, signed one. He testified thathe was unable to recall where he got the
                                                          -- ....,..:..,'.-1recall the specific questions posed to
                                    ....·:·
                                            Defendant by the Court.                        We do not find

that his lack of details is contradictory to his testimony of his general memory of

the form being executed and the oral colloquy being conducted.

           We also find Ryland-Tanner's recollection of the events of this case to be

credible. Ryland-Tanner described the Courtroom situation at the time she

received the written waiver and the Court questioned Defendant. She specifically

recalled that the Courtroom had cleared out after Call of the List and that no
                                                   .;":'>"




others remained when Sodomsky and Defend~nt came in after their conference.

 Ryland-Tannerspecifically remembered being handed the written waiver form by

 Sodomsky. She was also present and remembered the Court questioning

 Defendant regarding his waiver. Although the-whereabouts of the written waiver

 is unknown, and there is no transcript of the oral colloquy, we are satisfied that

 these two experienced attorneys did, in fact, make certain that a written waiver

 was obtained from Defendant and that theoral colloquy did actually occur

 despite the fact that they do not appear of record as required by Rule 620.4



 4
     This jurist also recalls Defendant executing a written waiver form and participating in an oral colloquy. However,
 since a judge may not rely on facts which he remembers from'aprior proceeding but which are not part of the
 record in the case before him, Commonwealth v. A.C. Cavel/, 213 A.2d 98 (Pa. Super. 1965), we may not take this
 recollection into account in resolving this matter. For this reason, the Court had an employee of the Court conduct
 a page-by-page examination of the Clerk of Court's physical files of all cases listed for trial during the October 2011
 Criminal Jury Trial Term for the missing written waiver, on the chance that it had found its way into the wrong
                                                             17

                                                                        ,.__4..        Moreover, regardless of the absence of the written waiver and a transcript

memorializing the oral colloquy from the record, we believe that other testimony
                                                                          .~r
                                                                   '·:tr"--,




adduced at the PCRA hearing, in addition to that of Sodomsky and Ryland-Tanner,

supports a finding the Defendant knowingly and voluntarily waived his right to a

jury trial. Sodomsky and Wertz both testified that Sodomsky had given Defendant

all the necessary information and had discussedthe subject of having a bench

trial versus a jury trial many times prior to and on October 3, 2011. Wertz heard

Defendant specifically tell Sodomsky that he would go with a bench trial after the

discussion outside of the Courtroom on October 3, 2011. Also, Defendant went

through the Tender Years Hearing, bench trial and Sentencing without uttering a

word about having wanted a jury trial. We do not discredit the testimony of

 Defendant's family members; however, we rnlist note that none of them was

 present at all times during all proceedings and for all of Defendant's discussions

 with Sodomsky.

          Based on this evidence, we conclude that the Commonwealth has fulfilled

 its burden of proving a knowing and voluntary waiver on the part of Defendant.



 casefile when it was submitted in open Court. This search failed to yield this elusive document. A copy of that trial
 list is attached hereto and incorporated by reference as Exhib_!!_.:,1.11




                                                              18
The testimony established that Sodomsky thoroughly discussed the option of

having a bench trial rather than a jury trial, with its attendant rights, throughout

his representation of Defendant. Defendant made his own decision to proceed

with a bench trial. Sodomsky and Ryland-Tanner followed the proper procedure

to effectuate a valid waiver. The Court discussed the waiver with Defendant.

Under the totality of these circumstances, we find sufficient basis upon which we

can conclusively determine that Defendant himself chose to give up his jury trial

 rights and to proceed with a bench trial instead.

       For these reasons, we determine that Defendant's waiver of his

 Constitutional right to a jury trial was valid. Therefore, we must deny Defendant's

 request for collateral relief.




                                            19
                                                                                                    .5
                                                                                         Circulated 05/19/2016   2.L/:otl-l &
                                                                                                               02:56 PM




          IN THE COURTOF COMMON PLEAS OF LEBANONCOUNTY                                    ·           .: :_- .~ i-·' ~;: l4 l
                                     PENNSYLVANIA
                                                                                              :   ~   :_·,   I



                                     CRIMINAL DIVISION

COMMONWEALTH OF PENNSYLVANIA                                             NO. 1662-2010

          v.

RICHARDALLEN HAINLEY

APPEARANCES:

MEGAN RYLAND TANNER, ESQUIRE                                    FOR THE COMMONWEALTH
DEPUTY DISTRICT ATTORNEY

DAVID RUDENSTEIN, ESQUIRE                                       FOR RICHARD ALLEN HAINLEY

Opinion, Tylwalk, P.J., August 28, 2012

           On October 6, 2011, Defendant was convicted of two counts of Involuntary

Deviate Sexual Intercourse, one count of Indecent Assault and one count of

Endangering the Welfare of Children after ·-·~;.'~',"'"'
                                           a bench           trial was held on October 5,
                                                         ""·




2011.          Prior to the bench trial, we had conducted a Tender Years' hearing on

October 5, 2011 as the victim in this case, T.L., was five years old at the time of

the incident and eight years old at the time of trial.                           On January 25, 2012,
                                                    ··-~


Defendant was sentenced to ten to twenty-five years incarceration                                            in a state

1
    See, 42 Pa.C.S.A. §5985.1, the Tender Years exception to the hearsay rule.

                                                            1
correctional   institution    and provided          with   notification   of his Megan's   Law

registration requirements.

       On February 1, 2012, Defendant filed a Post-Sentence Motion challenging

the sufficiency and weight of the evidence and the admission of testimony from

the Tender Years hearing in the bench trial. In addition, Defendant challenged the

validity of his waiver to his right to a jury trial:""''

       Both parties filed their Briefs and our decision was due June 14, 2012. In its

Brief, the Commonwealth sought a hearing on the issue of Defendant's waiver to

have a jury trial due to the absence of any documents or a colloquy indicating that

waiver in the record.        Because we were likewise unsuccessful in locating any

supporting documentation         of Defendant's waiver, we were unable to rule on that

issue, and instead scheduled a hearing to aid
                                           .-,,.""'""""
                                                        us in making our determination .

 Because we were beyond the time limit for rendering our decision, Defendant

objected to the scheduling of the hearing and instead notified this Court of his

 intention to file a Notice of Appeal. (See Case Correspondence dated June 11,
                                           ·:;-..




 2012) Hence, we entered an Order on June 14, 2012 deeming the Post-Sentence

 Motion denied by operation of law. Defendant filed a Notice of Appeal on June

 29, 2012 and this Opinion is directed thereto.


                                                    2
1. Factual Background

         At the Tender Years hearing, the Commonwealth first presented the

testimony of K. L. the mother of the young victim, T.L.              K. L. related that T.L. was

currently eight years old, having been born December 16, 2002. (N.T. 5, 11)2 K.L.

described a discussion she had with T.L. one afternoon shortly after T.L. had

arrived home from school on the bus.                  (N.T. 14)   K.L. explained that T.L. had

exhibited poor behavior on the way to the babysitter's on that morning; K.L. had

asked T.L. what was going on and had explained to her that they were a family

and that they needed to stay close and be a team. (N.T. 5) T.L responded that

she had a secret, stating that Defendant hacfp~lled a weenie out of his butt and

had made her lick it. (N.T. 6) At the time T.L. made this statement, the two were

in the car on the way to the laundromat. (N.T. 6) After making the revelation, T.L.

started crying, curled up into a ball and put-her hands up to her face. (N.T. 6)

When K.L. asked her questions to get a better understanding of this statement,

T.L. answered in a broken voice. (N.T. 6)

          T.L. explained to K.L. that the-incidentoccurred at a time when the family

did not have a dog. (N.T. 11) K.L. testified that their family dog had died and that



2
    References are to the Tender Years Hearing.

                                                  3
they got a new dog, Niki, in March ?009.                        (N.T. 12)3 This would have meant that

the incident occurred in March 2009 during the period between their dog's death

and Niki being brought into the home, which was approximately a year and seven

months prior to her telling K.L. (N.T. 11) K.L. discussedthe difference between

lying and telling the truth with T.L. and then reported the allegations to the

National Child Abuse Hotline. (N.T. 8 - 9)

          The Commonwealth next presented the testimony of Ana Marquez, a child

abuse investigator with Lebanon County Chifd~enand Youth Services. (N.T. 22)

Marquez had interviewed T.L. on October 5, 2010, approximately a week after T.L.

revealed the incident to K.L. (N.T. 24) T.L. also related to Marquez that Defendant

had made her lick his weenie, hotdog or sausage and that it went into the butt.

(N.T. 27) Marquez used a male anatomical doll to identify that T.L. used the

terms weenie, hotdog and sausageto refer to a penis and T.L. demonstrated a

licking motion to Marquez when describing ··the
                                            --.·.
                                                  incident. (N.T. 26 - 28) T.L. said

that the hotdog she had licked was attached to Defendant's body. (N.T. 28, 31)

T.L. informed Marquez that the incident occurred right before bedtime when her

mother was probably taking the trash out or watching television.
                                                    •':;j
                                                                                                   (N.T. 30) T.L.


3
    At the bench trial, K.L. explained that the family dog, Mojo, had been put down on Saint Patrick's Day in 2009 and
that their new dog, Niki, was brought home within three days to a week of Mojo's death. (Bench Trial N.T. 49)

                                                            4
also told Marquez that she had been uncomfortable          when a boy touched her

"butt" at school, and that her mother had told the principal.       (N.T. 34) Marquez

also discussed the difference between lying    and telling the truth with T.L. (N.T. 26)

      The Commonwealth's final witness was Christopher Cook, who had been a

county detective with the County of Lebanon in October 2010 and had

interviewed T.L. on October 14, 2010. (N.T. }5-2) Cook had shown T.L. a diagram of

an adult male. (N.T. 55) She identified the picture as depicting a male, pointed to

the penis and told him that she called it a weenie, hotdog or sausage. (N.T. 55)

She informed Cook that she had seen Defendant's and that he had made her lick

it and that it had no taste and was chewy.           (N.T. 57)      She explained that '

Defendant did not have any hair "down there" in his genital area. (N.T. 59) T.L.

told Cook that this had happened twice in her bedroom at bedtime. (N.T. 57, 69)

When Cook asked about her delay in telling her mother about it, T.L. replied that

she was afraid her mother would get mad and, also, that it was gross. (N.T. 59)

She indicated that she had discussed it briefly with her father's older daughter,

Kalee, and that Kalee had also said that it wa'; gross. (N.T. 59)

    .· At the conclusion of the testimony, defense counsel objected to the

admission of T.L.'s statements for use at trial on the basis that they were hearsay

statements made long after the     fa~t of the ·affeged incident.    (N.T. 73 - 74) The
                                           5
Court found that the Commonwealth                           had met its burden with regard to the

                                                    ·cr.,         ·A"''
requirements of the Tender Years statute                                  and that the statements were

therefore admissible at the trial. (N.T. 75)

          At the bench trial which followed, the victim, T.L., testified that Defendant

had entered her bedroom at bedtime on two-separate occasions, pulled out his

weener and asked her to lick it. (N.T. 14 - 18)5 She also noted that Defendant's

pubic area did not have a lot of hair on it, maybe one or two pieces. (N.T. 19) The

testimony from the Tender years hearing w~~_.Jncorporated with the proviso that

defense counsel would be permitted to cross-examine K.L., Marquez and Cook.

           K.L. was questioned about a romantic relationship she had with Defendant

and the circumstances surrounding....... the breakup of that relationship. (N.T. 36 -

43) She testified that there were times when Defendant was left alone in her

home with T.L. during that relationship and that this occurred when Defendant

was cooking dinner and would send K.L. to the grocery store to pick up some

items needed for the dinner.                      (N.T. 34)       K.L. testified that she had intimate

 relations with Defendant and confirmed                               that Defendant's pubic area was

sometimes shaven. (N.T. 48) She added that when the hair grew in, it was light

4
    42 Pa.C.S.A. §5985.1.

5
    Hereafter, references are to the bench trial, also held on October 5, 2011.

                                                             6
in color.    (N.T.   48) She also admitted that T.L. sometimes lied about childish

things, such as what she would wear to school, but that the child did not lie about

important matters. (N.T. 53, 60)

         Defendant also testified at the bench trial.         He admitted that he had been

alone with T.L in her home (N.T. 163), but denied T.L.'s allegations. (N.T. 154, 158

- 160)                                d
            He explained that he had ated K.Lfor nearly one and a half years, but
                                       0




that they had only had sexual intercourse once. (N.T. 156) He further testified

that   K.L had wanted to continue their            romantic relationship when he broke it off.

(N.T. 161) He testified that his public hair was the same color as the hair on his

head, dark brown, and that he had only shaven his pubic area twice, both times at

K.L.'s request. (N.T. 160)

         In further presenting his defense, Defendant
                                             ·.,,,.,.,,,-
                                                          introduced the testimony of

Amanda Sechrist who testified that K.L. came to Defendant's house when he was

 incarcerated on these charges and yelled at her (N.T. 117), Julie Sechrist

 (Defendant's girlfriend) who testified that K.L. would come to various places, such
                                          ··i.:-




 as a bar and grocery store, when Sechrist was there with Defendant (N.T. 121 -

 124), and Michele Gustwhite, Defendant's sister, who testified of a conversation

 with K.L. in January 2010 when K.L. admitted that she had only had intercourse

 with Defendant one time, and that she wanted Defendant to remain in their
                                                     7
relationship.   (N.T. 127 - 130) In addition, Defendant presented the testimony of
                                     .·,i
                                                        :-~




seven character witnesses who testified as to Defendant's favorable reputation in

the community. (N.T. 132-150)

       At the conclusion of the testimony, the Court viewed Defendant's pubic
                                                  ---
hair in chambers. We found that his pubic hair was the same color as the hair on

the top of his head. (N.T. 166) On the following day, October 6, 2011, we issued

an Order finding Defendant guilty on all counts.

2. DISCUSSION

       A. SUFFICIENCY OF THE EVIDENCE

       A claim challenging the sufficiency of the evidence is a question of law.

Commonwealth v. Smith, 853 A.2d 1020"~(Pa. Super. 2004).             The evidence

adduced at trial must be viewed in the light most favorable to the verdict winner

to determine whether there is sufficient evidence to enable the fact- finder to

find every element of the crime beyond a re?.~onabledoubt. Commonwealth v.

 Walker1 874 A.2d 667, 677 (Pa. Super. 2005). Any doubts regarding a defendant's

guilt may be resolved by the fact-finder unless the evidence is so weak and

 inconclusive that as a matter of law no probability of fact may be drawn from the
                                       ~.:.
                                                         ,.---:'



 combined circumstances. Id. The Commonwealth is entitled to all reasonable

 inferences arising from the evidence and all facts which the Commonwealth's
                                              8
evidence tends to prove are treated as admitted.               Commonwealth v. Hunter, 768
                                   ·-;;


A.2d 1136 (Pa. Super. 2001). Only where the evidence offered to support the

verdict is in contradiction to the physical facts, in contravention to human

experience and the laws of nature, is the evidence deemed insufficient as a

matter of law. Commonwealth v. Santana, 333 A.2d 876 {Pa. 1975). The task of

the appellate court in reviewing the sufficiency claim is to determine whether,

accepting as true all the evidence and all reasonable inferences therefrom, upon

which, if believed, the trier of fact could properly have based its verdict, it is
                                                .';~:;;,;,·.




sufficient in law to prove beyond a reasonable doubt that the defendant is guilty

of the crime or crimes of which he has been convicted.                    Commonwealth v.

Williams, 316 A.2d 888 (Pa. 1974). It is well established that our Court will not
                                      -~

reverse a trial court's credibility determination absent the court's abuse of

discretion as fact finder. Commonwealth v. Hughes, 908 A.2d 924 (Pa. Super.

2006).
                                      -c,


         Defendant was convicted of two counts of Involuntary Deviate Sexual

Intercourse pursuant to 18 Pa.CS.A. § 3123(b), First and Second Occurrence. A

person commits this offense when "the person engages in deviate sexual

 intercourse with a complainant who is lessthan 13 years of age." 18 Pa.CS.A.

 §3123(b). "Deviate sexual intercourse" is defined as "sexual intercourse per os or
                                            9
per anus between human beings and any form of sexual intercourse with an

animal. The term also includes penetration, however slight, of the genitals or anus

of another person with a foreign object for any purpose other than good faith

medical, hygienic or law enforcement procedures.11      18 Pa.CS.A. §3101. "Sexual

intercourse, [i]n addition to its ordinary meaning,
                                             . ,~,:
                                               .
                                                    includes intercourse per os or
                                                   ~·




per anus, with some penetration however slight; emission is not required." 18

Pa.CS.A.§3101. The crime of involuntary deviate sexual intercourse occurs when

the actor coerces the victim to engage in acts of anal and/or oral intercourse.

Com. v. Andrulewicz, 911 A.2d 162 (Pa. Super.2006) appeal denied 911 A.2d 162

(Pa. 2007). The requirement of "penetration" is met by oral contact, such as

licking of the penis. Commonwealth v. l.N., 787 A.2d 1064 (Pa. Super. 2001),

appeal denied 800 A.2d 931 (Pa. 2002).

       Defendant was also convicted of Indecent Assault, third-degree felony,

pursuant to 18 Pa.CS.A.§3126(a)(7) which is defined as follows:

             § 3126. Indecent assault


            (a) Offense defined.--A person is guilty of indecent assault if the
       person has indecent contact with the complainant, causesthe complainant
       to have indecent contact with the person or intentionally causes the
       complainant to come into contact with .. seminal fluid, urine or feces for the
       purpose of arousing sexual desire in the person or the complainant and:

                                          10
             (7) the complainant is less than 13 years of age; ....



             (b) Grading.--lndecent
                                 ,
                                        assault shall be graded as follows:
                                      -.,:,·




             (3) An offense under subsection (a)(7) is a misdemeanor of the first
      degree unless any of the following apply, in which case it is a felony of the
      third degree:

             (ii) There has been a course of conduct of indecent assault by the
person.


18 Pa.CS.A. §3126.      "Indecent contact"          is defined as "[a] ny touching of the

sexual or other intimate     parts of the person for the purpose of arousing or

gratifying sexual desire, in either person." 18._,e_a.C.S.A. §3101.

       Finally, Defendant was convicted of the offense of endangering the Welfare

of Children pursuant to 18 Pa.CS.A. §4304:

              § 4304. Endangering w.f:!lfareof children

              (a) Offense defined.--

              (1) A parent, guardian or other person supervising the welfare of a
       child under 18 years of age, or a person that employs or supervises such a
       person, commits an offense if he knowingly endangers the welfare of the
       child by violating a duty of care, protection or support.
                                                    --~--

              (3) As used in this subsection, the term "person supervising the
       welfare of a child" means a person other than a parent or guardian that
       provides care, education, training or control of a child.


18 Pa.CS.A. §4304(1), (3).

                                               11
                                             ··.-.,c"'

      After   viewing the   evidence in      the                                     light most favorable to   the

Commonwealth, we have no doubt that we correctly found that the evidence was

sufficient to establish the elements of each of these crimes. T.L. testified that

Defendant had her lick his penis while she w~rs in his care when her mother was

absent from the home. The evidence established that T.L. was born on December

16, 2002, thus being only five years old, at the time of the incident. A course of

conduct was established as T.L. testified that.the same conduct occurred on two

separate occasions. T.L. related the same factual scenario on various occasions,

to her mother, to Marquez and to Cook. As the trier of fact, we were in the best

position to observe the demeanor of the witnesses and we were entitled to
                                                  . "(,.¥_.,-~'.".,,..:,,.,.




accept this testimony as credible. We do not believe we abused our discretion in

doing so.

       B. WEIGHT OF THE EVIDENCE
                                                                    .,...,~-

       Challenges to the weight of the evidence and sufficiency of the evidence

are discrete inquiries. Commonwealth v. Davis1 799 A.2d 860 (Pa.Super.2002). A

motion for a new trial on the grounds that the verdict is contrary to the weight of
                                                                      .•. ;~-'!"'·
                                                         ·,,..,:·

the evidence concedes that there is sufficient evidence to sustain a verdict but

contends that the verdict is against the weight of the evidence. Id. The decision

                                        12
whether to grant a new trial on this basis rests within the discretion of the trial

court.    Commonwealth v. Halmes, 663 A.2d 771 (Pa.Super. 1995). In reviewing

the      weight   of   the    evidence, ,all   the           evidence should
                                                     ~,,.....·;;·~
                                                                               be examined.

Commonwealth v. Gonce, 466 A.2d 1039 (Pa.Super.1983).

         A trial court should award a new trial on the ground that the verdict is

against the weight of the evidence only when the verdict is so contrary to the

evidence as to shock one's sense of justice and make the award of a new trial

imperative so that           right may be given another opportunity               to prevail.

Commonwealth v. Gonce., supra. The weight of the evidence is exclusively for

the finder of fact who is free to believe all, p;~t, or none of the evidence and to

determine the credibility of the witnesses. Commonwealth v. Simmons., 662 A.2d

621, 630 (Pa. 1995). The function of the trier of fact is to pass on the credibility of

witnesses and determine the weight to be=accorded to a particular piece of

 evidence. Id.

          After reviewing the evidence in this case in its entirety, we also find that

 our finding as to Defendant's guilt was not contrary to the weight of the evidence

 by any means. Again, we note that T.L.'s statements were consistent throughout

 the investigation of the matter and trial. She used nearly the same language each

 time and described the incident with the same details in her account on different
                                               13
                                              .... . ~.,.,.--

occasions to different persons. Although Defendant took the stand and denied

these allegations and presented a deluge of character witnesses, as the trier of

fact, we were entitled to believe the testimony presented by the Commonwealth

and to accord that testimony more weight      afid credibility   than that proffered by

Defendant.

      C. WAIVER OF JURY TRIAL

             Rule 620. Waiver of Jury Trial      __


             In all cases, the defendant and the attorney for the Commonwealth
             may waive a jury trial with approval by a judge of the court in which
             the case is pending, and elect to have the judge try the case without
             a jury. The judge shall ascertain from the defendant whether this is a
             knowing and lntelligentwaiver, arm such colloquy shall appear on the
             record. The waiver shall be in writing, made a part of the record, and
             signed by the defendant, the attorney for the Commonwealth, the
             judge, and the defendant's attorney as a witness.

Pa.R.Crim.P.620.

       In order to determine whether a defendant's waiver of jury trial was

voluntary, a court should examine the circumstances surrounding the defendant's

waiver.   Commonwealth v. Shablin, 524 A.2d 511 (Pa. Super. 1987)(decided

 under former Pa.R.Crim.P.1101 (repealedj)." If the appellate court finds that the

 record does not support a valid waiver of jury trial by a defendant, a remand for a

 new trial is unnecessary; instead, a remand for an evidentiary proceeding to
                                         14
determine whether the waiver was knowing and intelligent            is appropriate.   See,

Commonwealth v. DeGeorge, 485 A.2d 1089 (Pa. 1984)(decided under former

Pa.R.Crim.P.1101 (repealed)).

      Defendant and the Commonwealth have both noted that the record in this

case is void of any supporting documentation or of any colloquy regarding

Defendant's waiver of his right to a jury trial. The Court's search for these items

was likewise fruitless.     We attempted to examine the circumstances of

Defendant's request for a bench trial and waiver of trial by jury by scheduling an

evidentiary hearing regarding the issue of his"'~aiver. Defendant objected as to

the belated scheduling of the hearing and notified the Court that he intended to

proceed with his appellate rights.        Due to our lack of any evidence, we are

therefore unable to make any determlnatlonregarding the validity of Defendant's

waiver. It is the opinion of this Court that the matter should be remanded on this

 issue in order that we may proceed with such a hearing and render a decision in

 accord with the evidence adduced. _ -~          ·' ._...--,~·-'.




       d. ADMISSION OF EVIDENCE UNDER THE TENDER YEARS EXCEPTION

              § 5985.1. Admissibility of certain statements


                     (a) General rula-'-An out-of-court statement made by a child
              victim or witness, who at the time the statement was made was 12
                                            15
                                                  ...;:··_.;fl)."




            years of age or younger, describing any of the offenses enumerated
            in 18 Pa.C.S. Chs. 25 (relating to criminal homicide), 27 (relating to
            assault), 29 (relating to kidnapping), 31 (relating to sexual offenses),
            35 (relating to burglary and other criminal intrusion) and 37 (relating
            to robbery), not otherwise admissible by statute or rule of evidence,
            is admissible in evidence in anvcriminal or civil proceeding if:

                   (1) the court finds, in an in camera hearing, that the evidence
            is relevant and that the time, content and circumstances of the
            statement provide sufficient indicia of reliability; and

                   (2) the child ... :
                                                    . ..,,,,...~,.,.,.,,.


                           (i) testifies at the proceeding; ... ~

42 Pa.CS.A.§5985.1.

      At the conclusion of the Tender Years hearing, we found that the

Commonwealth had met its burden with regard to the requirements of this

statute. The evidence presented indicated that T.L. was under the age of twelve

years old when the statements were made and that the offenses charged, sexual

crimes against a child, were within those spe~Ytically included in the provisions of

the statute. In addition, we found the statements to be relevant to the charges -

all of T.L.1s statements to K.L, Marquez and Cook described the incident or were

materially related to the incident. The time-content and circumstances provided

sufficient indicia of reliability of these statements. T.L. s initial statements to K.L.
                                                                            1




were made spontaneously, with no prompting, in response to a simple question

                                             16
of "what   was going on"     when .,J.L.   had exhibited   unruly   behavior.   T.L.
                                                ~-·-··
consistently gave strikingly similar statements to K.L. and to Marquez and Cook on

various occasions. Each statement contained nearly identical terms and gave the

same details. The terminology used in the statements, i.e., weenie, hotdog,

sausage butt, is such that would ordinarily be expected to be used by a child of

five years old. Moreover, T.L. had no reason to fabricate such allegations. In fact,

the child indicated that she was actually afraid that her mother would become

angry with her if she told her of the inciden·t·' Lastly, T.L. testified at the bench

trial. For these reasons, we held that the statements came within the scope of

those permitted under this statute and held that they were admissible at the

bench trial of the matter.




                                           17